Citation Nr: 9916657	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right hand injury and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from June 1963 to January 
1968.  His awards and decorations include the Purple Heart.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in January 1998 to the Department of Veterans Affairs 
(VA) Regional Office in Washington, D.C. for further 
development.  It was returned to the Board in April 1999.  


FINDINGS OF FACT

1. Service connection was denied for residuals of a right 
hand injury in an unappealed rating decision dated in 
March 1975; the denial was continued in an unappealed 
rating decision dated in March 1986.

2. Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of 
the previously denied claim has been received since the 
March 1986 decision.

3.  The veteran has residuals of a right hand injury 
sustained in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a right hand 
injury has been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2. The veteran has residuals of a right hand injury incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening the claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet.App. 273, at 284 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection was denied for residuals of an injury to 
the right hand by rating decision dated in March 1975 on the 
basis that service medical records did not show an injury of 
the veteran's right hand or a diagnosis of residuals of an 
injury of the right hand.  The veteran was notified of the 
decision in April 1975 and did not file a timely appeal.  The 
March 1975 denial was continued by rating decision dated in 
March 1986 on the basis that the evidence still failed to 
show that the veteran sustained a right hand injury in 
service; the veteran was notified of this denial later in 
March 1986 and did not file a timely appeal.  

Evidence on file at the time of the March 1986 rating 
decision consisted of the veteran's service medical records, 
a September 1974 VA hospital discharge summary, a VA 
Application for Compensation or Pension received in September 
1974, service department outpatient treatment records dated 
from March to August 1985, a VA Application for Compensation 
or Pension received in November 1985, and a March 1986 VA 
examination report.

The veteran's service medical records do not contain entrance 
or discharge examination reports.  They do include a June 
1966 examination report, which notes that the veteran broke 
his right hand in 1962.  The service medical records do not 
show that the veteran was found to have any residuals of a 
right hand injury.  

The veteran was hospitalized at a VA hospital in September 
1974 with complaints that he injured his right middle finger 
ten years ago.  He underwent repair of the radial lateral 
band of the third extensor tendon.  The discharge diagnosis 
was subluxing extensor tendon of the right middle finger.  
Service department outpatient records for March and May 1985 
reveal continued complaints of right middle finger 
disability, which the veteran said began when he injured his 
right hand in service but were not treated in service.  He 
underwent exostosis of the middle finger of the right hand 
with exploration of the extensor tendon in April 1985.  

On VA examination in March 1986, X-rays showed a deformed 
distal end of the right third metacarpal bone, which was 
thought to most likely represent an old healed fracture.  The 
diagnosis was status-post fracture of the distal III 
metacarpal bone, healed, with residual clumsiness and slow 
speed at the typing required for his job, despite two 
operations.

Evidence submitted subsequent to the March 1986 decision 
includes VA outpatient records beginning in April 1985, March 
1990 records from the National Naval Medical Center, a 
transcript of the veteran's personal hearing at the RO in 
August 1994, an August 1994 statement in support of the 
veteran's claim from J. T. T., an April 1994 statement in 
support of the veteran's claim from J. E. G., a transcript of 
the veteran's October 1997 personal hearing before the 
undersigned sitting in Washington, D.C., a November 1997 
statement from John W. Huguley, III, M.D., and statements by 
and on behalf of the veteran.

VA outpatient records for April and May 1985 reveal post-
surgery improvement of the right hand.  The veteran was 
hospitalized in March 1990 for reconstruction of the 
intermetacarpal ligament between the right long ring finger 
and small metacarpal.  The veteran testified at his RO 
hearing in August 1994 that his right hand was injured when a 
foot locker fell on it in boot camp and that he sought 
treatment for the injury later in service.  

The August 1994 and April 1996 statements are from persons 
who served with the veteran.  Both of the statements 
essentially indicate that the authors recalled that the 
veteran sustained a hand injury in basic training for which 
he received medical treatment.  The veteran testified at his 
Board hearing in October 1997 that he injured his right hand 
in boot camp in 1963.  According to the November 1997 
statement from Dr. Huguley, the veteran had had several hand 
surgeries for injuries that were "allegedly service 
connected."

The Board notes that the evidence previously of record 
included no evidence which tended to corroborate the 
veteran's allegation that he sustained a right hand injury 
during basis training.  Therefore, the recent statements from 
persons who served with the veteran and recall that he 
sustained a hand injury in basic training are not cumulative 
or duplicative of the evidence previously of record.  
Moreover, since service connection was previously denied 
because it had not been established that the veteran 
sustained a right hand injury in service, the recent lay 
statements are so significant that they must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
recent lay statements are new and material, and the claim is 
reopened.

The lay evidence of service trauma to the veteran's right 
hand, the absence of any evidence indicating that the veteran 
sustained a post-service injury of his right hand, and the 
medical evidence indicating that the veteran has residuals of 
right hand trauma are sufficient in combination to well 
ground the veteran's claim.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.  38 U.S.C.A. § 5107(a).

The Board has found the veteran's testimony concerning 
service trauma to his right hand to be credible.  The record 
reflects that the veteran's testimony is essentially 
consistent with the information that he has provided for 
clinical purposes over the years.  Moreover, the veteran's 
testimony is supported by the statements from persons who 
served with him.  The record does not include a report of 
examination for discharge showing that no evidence of right 
hand disability was found.  Moreover, as noted above, the 
record contains no evidence of any post-service injury of the 
veteran's right hand.  The X-ray examination by VA in March 
1986 disclosed evidence of an old fracture and residuals of 
the fracture were diagnosed on the VA examination.  Moreover, 
the recent statement from Dr. Huguley also supports a finding 
that the veteran has residuals of a right hand injury.  
Therefore, the Board is satisfied that the preponderance of 
the evidence supports the claim.


ORDER

The claim for service connection for residuals of an injury 
of the right hand is reopened and granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

